Citation Nr: 1225986	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  06-37 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for spina bifida occulta with L5-S1 radiculopathy.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), paranoid personality disorder with antisocial traits, and major depressive disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1967 to July 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for PTSD and denied reopening service connection for spina bifida occulta with L5-S1 radiculopathy.  

Since filing the initial claim for service connection for PTSD, the Veteran has received diagnoses for multiple psychiatric symptoms or disorders.  Based on the Veteran's contentions, VA treatment records, and records from the Social Security Administration (SSA), the Board has broadened and recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, paranoid personality disorder with antisocial traits, and major depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other diagnoses of record).  

In a July 2011 statement, the Veteran requested service connection for headaches, a right knee disorder, and a throat disorder.  See the July 2011 personal statement.  The Board finds that the issues of entitlement to service connection for headaches, a right knee disorder, and a throat disorder have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issue of whether new and material evidence has been received to reopen service connection for spina bifida occulta with L5-S1 radiculopathy, and, if so, entitlement to service connection, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  

FINDINGS OF FACT

1.  The Veteran does not have a diagnosed disability of PTSD. 

2.  Symptoms of a psychiatric disorder were not chronic in service.  

3.  Symptoms of a psychiatric disorder have not been continuous since service separation.   

4.  The Veteran's psychiatric disorder is not related to active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, paranoid personality disorder with antisocial traits, and major depressive disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely May 2005 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  In a March 2006 letter, the RO provided notice regarding the provisions for a disability rating and for the effective date of the claim.  

Regarding the duty to assist, the Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including obtaining a VA medical examination and opinion in December 2011.  

To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinion provided considers all of the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issue of service connection for an acquired psychiatric disorder, to include PTSD, paranoid personality disorder with antisocial traits, and major depressive disorder, has been met.  38 C.F.R. § 3.159(c)(4).  
The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA treatment records, private treatment records, records from the Social Security Administration (SSA), and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  

Service Connection for a Psychiatric Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, is service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  
Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

Service connection for PTSD requires:  medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness or horror.  See DSM-IV § 309.81 (4th ed. 1994).  

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressor must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.  
If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39843 (July 13, 2010).  
The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Thus, they apply to the Veteran's claim.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran contends that he has PTSD, and that the PTSD is caused by events in service.  In a statement received by the RO in August 2011, the Veteran recounted the following events which has led to PTSD:  the death of Martin Luther King, Jr.; an attempt on his life in May 1968; witnessing an "orange sky" while in Vietnam in June 1968; the military base where he was stationed being "overrun" in July 1968; a bomb attack on the same military base in August 1968; his life being threatened when the military base came under attack two times in December 1968; firearms being issued at the Veteran's location in January 1969; attacked with a machete by an unknown female in January 1969; and witnessing a killing at the gates of his base camp in Thailand.  The Veteran asserts that these in-service events attributed to his PTSD.  

The Board finds that the evidence does not show that the Veteran engaged in combat with the enemy during active service.  The Veteran's service personnel file (201 file) and service records are negative for evidence of combat.  For these reasons, 38 U.S.C.A. § 1154(b) is not applicable in this case.  Even if there were a showing of combat and a combat-related stressor warranting application of 
38 U.S.C.A. § 1154(b), the primary impediment to a grant of service connection for PTSD in this case is that a preponderance of the competent evidence is against a showing of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125.  

With regard to the first element necessary for a grant of service connection (medical evidence of PTSD), while there are diagnoses of PTSD of record, the weight of the evidence of record demonstrates that the Veteran does not have PTSD in accordance with DSM-IV criteria.  Specifically, in May 1998, the Veteran was afforded a VA PTSD assessment.  He complained of trauma-related dreams, nightmares, and daytime intrusive recollections of traumatic events while serving in a non-combat military role in Thailand with the United States Air Force.  Psychological testing results showed mild to moderate depression and anxiety.  It was also noted that testing results were below the test criteria for a diagnosis of PTSD, but were possibly indicative of posttraumatic stress symptoms.  

In October 1998, the Veteran requested a reassessment of his PTSD and underwent a subsequent VA interim PTSD psychological testing.  According to the report, the Veteran reported an increase in frequency and intensity of his trauma-related dreams, nightmares, and daytime intrusive recollections.  After psychological testing, the Veteran was given an Axis I diagnosis of PTSD, delayed and chronic, and major depression not otherwise specified (NOS).  The examiner assigned a Global Assessment of Functioning (GAF) score of 55.  

In October 2000, a VA staff psychologist assessed the Veteran with an Axis I diagnosis of PTSD, chronic, delayed onset, and major depressive disorder, recurrent, mild.  In a May 2001 statement, a VA licensed medical social worker noted that the Veteran has been diagnosed with PTSD and has received treatment for PTSD on an outpatient basis.  VA outpatient treatment records from May 2004 to June 2007 reflect the Veteran being diagnosed with PTSD and participating in a VA mental health PTSD group treatment.  

In December 2011, the Veteran was afforded a VA mental disorders examination.  At the VA examination, the Veteran denied any behavior problems while in the military.  After service, the Veteran reported being convicted of assault after shooting a man in the 1970s and spent approximately 2 years in prison.  The VA examiner diagnosed the Veteran with paranoid personality disorder with antisocial traits and major depressive disorder.  The VA examiner assessed that the Veteran did not meet the criteria for a diagnosis of PTSD, but rather that the PTSD symptoms were symptoms of the personality disorder.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

Medical evidence is not limited to that which is provided by doctors.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  However, the probative value of a medical opinion is also based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board notes, however, that the absence of claims file review does not necessarily render an examination inadequate or reduce the probative value of a medical opinion.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 305 (2008); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

After a review of the evidence, the Board finds that the diagnoses of PTSD contained within the claims file are not as probative as the results from the December 2011 VA PTSD examination, which reflect that the Veteran does not have an Axis I diagnosis of PTSD.  There is no evidence to indicate that the PTSD diagnoses in 1998 and 2000 were made pursuant to DSM-IV on the basis of verified in-service stressors.  There is also no evidence that the reviewing examiners in 1998 and 2000 reviewed the Veteran's claims file or service treatment records or otherwise based the diagnosis on a thorough and accurate history, as the cursory history presented by the Veteran referenced trauma-related dreams, nightmares, daytime intrusive recollections, and non-specific stressors, and failed to report significant post-service stressful event.  The October 1998 and October 2000 VA outpatient treatment records do not indicate how a PTSD diagnosis under DSM-IV may have been derived from the description of symptoms reported by the Veteran.  

Furthermore, the October 1998 and October 2000 VA outpatient treatment reports do not attempt to differentiate the etiology of PTSD between the reported in-service stressful events, and the significant post-service stressful event of shooting a man and being incarcerated thereafter.  See Kowalski, 19 Vet. App. at 177.  In fact, the October 1998 and October 2000 VA outpatient treatment report reflects that the Veteran failed to mention or discuss the stressful events of post-service shooting or his incarceration shortly after being discharged from service, thus leaving the examiners with a partial and inaccurate history of stressful events that did not include the post-service stressful events.  See Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis). 

The Board finds the December 2011 VA PTSD examination report to be very probative.  The VA examiner who conducted the December 2011 examination is identified as a licensed clinical psychologist, the report notes that the opinion was based on a psychological interview of the Veteran, and the December 2011 VA PTSD opinion was thorough and took into account the results of both a clinical interview and psychological testing, as well as a complete review of the claims folder and documented medical history.  The December 2011 VA PTSD examination report is based on a fuller and more accurate history, as it sets forth in detail the Veteran's relevant social, military, and medical history, including the post-service incarceration for shooting a man.  

The VA examiner in December 2011 accounted for the Veteran's reported symptoms, previously suggestive of posttraumatic stress symptoms, diagnosing the Veteran with paranoid personality disorder with antisocial traits and major depressive disorder NOS.  The VA examiner opined that the Veteran did not meet the necessary criteria for a diagnosis of PTSD and the symptoms of PTSD are "at least as likely as not" actually symptoms of his personality disorder.  

Moreover, the diagnosis since the onset of psychiatric symptoms has been that of major depressive disorder.  As noted, the December 2011 VA examiner provided substantial rationale, supported by the results of psychologist testing and references to the Veteran's documented medical history, which demonstrated the diagnosis was not PTSD.  Accordingly, the Board finds that the greater weight of probative evidence is against finding that the Veteran has a diagnosed psychiatric disorder of PTSD.  

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, without a current disability of PTSD, there may be no service connection for the claimed PTSD.  As such, the weight of the competent and credible evidence of record does not satisfy the elements of a PTSD claim under the criteria of 38 C.F.R. § 3.304(f) because it shows that the Veteran does not have PTSD.  Because the Veteran does not have PTSD, the Board does not reach the additional questions of in-service stressor and nexus to an in-service stressor.  For this reason, the liberalizing regulation is not applicable to this Veteran's case. 

After a review of the evidence, the Board also finds that the weight of the evidence shows no psychiatric disorder in service, including no chronic psychiatric symptoms in service, no complaints, diagnosis, and no treatment.  The Veteran's service treatment records are negative for any complaints, diagnosis, or treatment for a psychiatric disorder.  On the April 1969 report of medical history for a medical evaluation, the Veteran reported having or previously having frequent or terrifying nightmares, but denied frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  Additionally, psychiatric testing was normal at a medical board examination in April 1969.  See the April 1969 report of medical examination.  Neither the Veteran's history, the examiner's summary of history, nor clinical examination prior to service separation reflect any reported history of psychiatric disorder in service, or complaints, treatment, or diagnosis of a psychiatric disorder either during service or at service separation in July 1969.  

The Board next finds that the weight of the evidence demonstrates that psychiatric disorder symptoms have not been continuous since service separation in July 1969.  The post-service evidence shows no history, complaints, findings, or diagnosis of a psychiatric disorder after service separation until several years later in 1972.  A VA hospital report indicates that the Veteran was admitted to a VA day hospital in August 1972 with complaints of marital problems.  The report makes no mention of any of the reported stressors later claimed by the Veteran or having problems, in general, during the Veteran's active military service.  Psychological testing reflected a diagnosis of schizophrenia, chronic, undifferentiated type.  Treatment records thereafter reflect diagnoses and treatment for major depressive disorder and personality disorder.  

The Veteran is competent to testify as to his observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran is competent to relate psychiatric disorder symptoms in service, the Veteran has not even asserted continuity of symptomatology since service separation.  In the context of the April 1969 examination, and negative post-service treatment records until 1972, the Board finds as a fact that there were not continuous symptoms of a psychiatric disorder since service separation.  As the Veteran is contending that his current psychiatric disorder is due to in-service traumatic events, and is not contending that he has had symptoms of a psychiatric disorder since separating from service, there is no basis for finding continuity of symptomatology of symptoms after service.  For this reason, the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) are not applicable in this case. 

The Board further finds that the weight of the evidence demonstrates that the Veteran's current psychiatric disorder (major depressive disorder) is not related to active service.  In the December 2011 VA PTSD examination, the VA examiner opined that it was less likely than not that the Veteran's major depressive disorder was related to military service because the Veteran's first depressive episode occurred after military service, when he was convicted of a shooting and believed he would spend the remainder of his life in jail.  Furthermore, at the December 2011 VA examination, the VA examiner noted that the Veteran denied any behavior problems prior to or in the military.  See the December 2011 VA examination report.  The Board also notes the Axis II diagnosis of paranoid personality disorder.  See the December 2011 VA examination report.  The Axis II diagnosis of personality disorder is not a disability for VA disability compensation purposes.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2011).  

Based on the weight of the evidence, there is no credible evidence of a relationship between the Veteran's current psychiatric disorder (major depressive disorder) and his military service.  The nexus opinion on of record in December 2011 that included a review of the claims file and an accurate version of the Veteran's history, and was supported by sound reasons, weighs against the claim.  The Board finds the evidence showing no symptoms of psychiatric disorder in service, including no chronic symptoms, and no continuous symptoms after service separation outweighs the Veteran's more recent contentions regarding in-service psychiatric disorder symptoms and post-service psychiatric disorder symptoms.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, paranoid personality disorder with antisocial traits, and major depressive disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, to include paranoid personality disorder with antisocial traits, and major depressive disorder, is denied.  


REMAND

A remand is required to ensure that there is a complete record upon which to decide the issue of reopening service connection for spina bifida, with L5-S1 radiculopathy.  

The Veteran asserts that he injured his back in service while loading bombs onto an airplane.  He stated that the loading of the bombs was the beginning of his back disability and, at the least, the back disability was aggravated by the in-service task.  See the personal statement received by the RO in August 2011.  In a January 1970 rating decision, the RO denied service connection for a back disorder.  The Veteran did not appeal, and the decision became final.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103 (2011).  

In June 1997, the Veteran filed an informal claim to reopen the service connection claim for a back disorder, and the RO determined that new and material evidence had not been submitted to reopen the claim.  See the February 1998 rating decision.  Again, the Veteran did not appeal, and the decision became final.  

In May 2005, the Veteran filed an informal claim to reopen the claim for service connection for a back disability, and the RO denied reopening the claim in the August 2005 rating decision on appeal.  In this decision, although the RO listed the issue as a new and material evidence claim, the RO did not specifically address whether new and material evidence had been received to reopen the claim.  

The United States Court of Appeals for Veterans Claims (CAVC) has held that, because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The CAVC further held that the VCAA duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial. 

Here, the Veteran has not been put on notice of the bases for the prior denial for the service connection claim for spina bifida occulta with L5-S1 radiculopathy, or of the kind of evidence that would be considered new and material.  Thus, a remand is necessary to provide this VCAA notice.  

Accordingly, the case is REMANDED for the following action:

1.  Provide VCAA and new and material evidence notice regarding the issue of whether new and material evidence has been received to reopen service connection for spina bifida occulta with L5-S1 radiculopathy, claimed as a back condition.  

2.  After completing the requested action, and any additional development deemed warranted, readjudicate the issue of whether new and material evidence has been received to reopen service connection for spina bifida occulta with L5-S1 radiculopathy, and, if so, entitlement to service connection.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and the representative an appropriate Supplemental Statement of the Case (SSOC), and should afford the Veteran and the representative the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


